 In the'Matter of L. K. SIGMAN,MORRIS SIGMAN,AND SAM SIGMAN, APARTNERSHIP,D/B/A K. & B.PACKING & PROVISIONCo.andAMAL-GAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA,PACKINGHOUSE LOCAL UNION 641Case No. R-5590.Decided July 02,1943Mr. Charles Rosenbaum,of Denver, Colo., for the Company.Mr. Frank H. Clear,of Denver, Colo., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended petition duly filed by Amalgamated Meat Cuttersand Butcher Workmen of North America, Packinghouse Local Union641, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of L. K.Sigman, Morris Sigman, and Sam Sigman, a partnership, doing busi-ness asK. & B. Packing & Provision Co., Denver, Colorado, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Willard Y. Morris,Trial Examiner.Said hearing was held at Denver, Colorado, onJune 14, 21, and 28, 1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYL.K. Sigman, Morris Sigman, and Sam Sigman,' a partnership,doing business as K. & B. Packing & Provision Co., is engaged in the51 N. L.R. B., No. 104.617 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchase and slaughter of livestock acid in the processing and whole-saling of products therefrom.For these purposes it conducts oper-ations both at Alamosa and at Denver, Colorado.We are concernedherein with the Denver operation of the Company which is carried onindependently from that conducted at Alamosa.The Denver oper-ation consists of a slaughtering plant and processing plant located ap-proximately 3 miles apart.During the year 1942, the sales of theDenver operation amounted to approximately $3,186,562.All of themeat products of this operation were sold to retailers and consumerslocated within the State of Colorado.However, approximately nine-tenths of 1 percent of the meat products was purchased by corporationsengaged in interstate transportation.During the same period, thesales of hides and tallow, which constituted 5 percent of the total salesof the Denver operation, were made, with the exception of two-tenthsof 1 percent, to purchasers within the State of Colorado.The Com-pany admits, however, that all hides and tallow are eventually shippedto points outside the State of Colorado by the purchasers.Approxi-mately 14 percent of the hides, cattle, casing, spices, and similar articlespurchased during the above-mentioned period for use at the Denveroperation was shipped to Denver from points outside the State ofColorado.In view of the fact that 14 percent of the raw materialsused by the Denver operation and 5 percent in value of the sales of theCompany are transported into interstate commerce, we find that theCompany is engaged in commerce within the meaning of the NationalLabor Relations Act.'II. THE ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica,Packinghouse Local Union 641, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE ALLEGED APPROPRIATE UNIT;TIIE ALLEGED QUESTION CONCERNINGREPRESENTATIONThe Union desires a unit composed of all production and mainte-nance workers employed at the slaughtering plant of the Company,excluding supervisory and clerical employees, drivers, and operatingengineers.The Company, while agreeing in the main with regard tothe classifications which should comprise the appropriate unit, con-tends that the slaughtering plant and the processing plant should beconsidered together as a single unit.1 InHanley v.KansasCity Southern Railway Company,187 U. S. 617, the SupremeCourt stated- "The power of Congress to regulate interstate commerce is plenary andextends to all such commerce, be it greator small "1 K. & B. PACKING & PROVISION CO.619The record indicates that in similar businesses the processing andslaughtering activities are usually conducted in one plant.The largerconcerns and most of the smaller competitors of the Company operatein such a manner. The Company's operations are not divided be-cause of any operational advantage accruing from such division, butprimarily because of the reluctance to make the financial outlay neces-sary to consolidate them.Both plants conduct similar operationswith the exception that most of the slaughtering is done at the slaugh-tering plant and the processing of edibles is performed solely at theprocessing plant.However, the processing of inedibles is performedat the slaughtering plant. In the main, similar operations are con-ducted at both plants, and the skill required of the workers is inmost respects similar, although with the exception of supervisoryemployees, stationary engineers, and truck drivers, there is little, ifany, interchange of personnel between the two operations.Ordersare taken at one plant to be filled at the other; selling and buying maybe done at either plant.Externally, both plants act as one, with onebank account, one set of books, and one credit statement.The recordindicates that one plant alone could not operate successfully.The Union attempted to organize both plants as a single unit as farback as 1936. In 1937 it submitted a contract to the Company coveringboth plants as a single unit; the record discloses that in 1942, circularsof the Union were distributed at both plants, and, as late as February1943, the Union, again attempted to organize both plants as a singleunit.Although we have frequently found appropriate a unit smaller thanthat which all parties agree would ultimately be the most appropriate,on the ground that the employees who are already organized shouldnot be denied the benefits of collective bargaining until the remainderof the employees have been organized, and when such employees con-stitute a clearly defined and identifiable group, these are not the con-trolling considerations in this case.The history of the industryindicates that both slaughtering and processing are part of a singleoperation; the Union itself has recognized the appropriateness ofboth plants as a single unit in its several attempts to, organize themas such; 2 the only collective bargaining agreement to which the Com-pany is a party includes employees at both plants as a single unit.3In view of the foregoing, we find that the unit sought by the Unionis inappropriate for the purposes of collective bargaining.2The proceeding herein is distinguishable fromMatter of Abraham Brothers Packing Co ,47 N L R. B 1338, in that in theAbrahamcase the Union confined its organizationalactivities to the single plant, whereas in the instant proceeding the Union at first soughtto represent both plants in a single unit, thus indicating the appropriateness of such a unit.'Stationary engineers at both plants are represented in a single unit by the OperatingEngineers,an American Federation of Labor affiliate. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe, accordingly, find that no question has arisen concerning therepresentation of employees of the Company in an appropriate bar-gaining unit.The Petition for Investigation and Certification ofRepresentatives will be dismissed.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the Amended Petition for Investigation and Certification ofRepresentatives of L. K. Sigman, Morris Sigman, and Sam Sigman,a partnership, doing business as K. & B. Packing & Provision Co.,Denver, Colorado, filed by Amalgamated Meat Cutters and ButcherWorkmen of North America, Packinghouse Local Union 641, affiliatedwith the American Federation of Labor, be, and it hereby is, dismissed.